     Case 3:19-cv-02075-JAH-LL Document 115 Filed 12/01/20 PageID.8111 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    JAE PROPERTIES, INC.,                             Case No.: 19cv2075-JAH-LL
12                                     Plaintiff,
                                                        ORDER VACATING MANDATORY
13    v.                                                SETTLEMENT CONFERENCE
                                                        CURRENTLY SET FOR
14    AMTAX HOLDINGS 2001-XX, LLC,
                                                        DECEMBER 9, 2020
15                                   Defendant
16    _________________________________
17
      AND RELATED COUNTERCLAIMS.
18
19
20          In light of the pending Motion for Summary Judgment [ECF No. 80], the Court finds
21   it appropriate to VACATE the December 9, 2020 Mandatory Settlement Conference
22   (“MSC”) before the undersigned magistrate judge. See ECF No. 22. All other requirements
23   and deadlines set forth in this Court’s December 17, 2019 Scheduling Order shall remain
24   in effect. Id.
25   ///
26   ///
27   ///
28   ///

                                                    1
                                                                               19cv2075-JAH-LL
     Case 3:19-cv-02075-JAH-LL Document 115 Filed 12/01/20 PageID.8112 Page 2 of 2



1          The parties are ORDERED to contact the chambers of the undersigned magistrate
2    judge within three days of receiving an order on the pending Motion for Summary
3    Judgment in order to reset the MSC.
4          IT IS SO ORDERED.
5    Dated: December 2, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                           19cv2075-JAH-LL
